Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “preferably” 12 times and the term “in particular” 7 times. Such phrases draw into question the optional or necessary nature of the phrases which follow. See MPEP § 2173.05(d). Claim 1 is therefore indefinite.

Claim 1 recite a preamble statement “configured to be inserted in a watch middle” but claim 1 continues to recite details of the watch middle “said watch middle includes a primary contour, in particular of a left-hand shape”. If the preamble statement is taken at face value, then the watch middle isn’t part of the claimed invention. None the less the claims attempt to define the features of the watch middle, despite the watch middle being beyond the scope of the claim. According the claim is indefinite because the reader must speculate as to whether the details of the watch case are necessitated or merely for intended use.  Claim 1 recites “comprising at least one”. The meets and bounds of “at least one” in this context is not apparent. Claim 1 has two “and/or” statements. Given the extensive use of optional language it is not clear which elements are subject to the phrase “and/or”. Claim 1 is therefore indefinite. 
Claims 2-7 depend from claim 1 and thus have at least the same defect(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Perret (US 3362154).
With regard to claim 1 Perret discloses a watch corrector (figures 1-4)) configured to be inserted in a watch middle (3); said watch middle (3) includes 
a primary contour (screw threads of tube adjacent 2 figure 1), in particular of a left-hand shape, preferably of a left-hand curve (figures 1-3); said watch corrector (1-2, 4-15) comprising at least one:
at least one case (2); said at least one case (2) comprises 
at least one first surface (center insertion region of 2) and being configured to be inserted, preferably by force, in said watch middle (3); said at least one first surface (2) representing 
a first portion of said primary contour (threads of 2 engaging case 3), in particular of a left-hand shape, preferably of a left-hand curve and being configured to follow said primary contour (figures 1-3), in particular of a left-hand shape, preferably of a left-hand curve of said watch middle (3 figures 1-3), preferably, said at least one first surface (2) being configured to be combined with said primary contour (figures 1-3), in particular of a left-hand shape, preferably of a left-hand curve of said watch middle (3 figures 1-3) when said at least one case (2) is inserted in said middle of said watch (3);
at least one mobile element (1, 4); said at least one mobile element (1, 4) being configured to be inserted, preferably by force, in said at least one case (2 figures 1-3), preferably to be mobile in said at least one case (2) and comprising at least one second surface (2) representing a second portion of said primary contour (figures 1-3), in particular of a left-hand shape, preferably of a left-hand curve and being configured to follow said primary contour, in particular of a left-hand shape, preferably of a left-hand curve of said watch middle (3 figures 1-3), and/or of said at least one first surface (2) of said at least one case (2), preferably, said at least one second surface (2) being configured to be combined with said primary contour (figures 1-3), in particular of a left-hand shape, preferably of a left-hand curve of said watch middle (3), and/or of said at least one first surface (2) of said at least one case (2) when said at least one case (2) is inserted in said middle of said watch (3 figures 1-3).

With regard to claim 2 Perret discloses the watch corrector (figures 1-3) according to claim 1, wherein said at least one case (2) comprises at least one first immobilisation member (threads between 2 and 3) said at least one first immobilisation member (2) being configured to immobilise said at least one case (2) in at least one degree of freedom when said at least one case (3) is inserted in said watch middle (3, figures 1-3).

With regard to claim 3 Perret discloses the watch corrector (figures 1-3) according to claim 1, wherein said at least one case (2) includes a first side surface (2) and said at least one first immobilisation member (2) forms a first relief on said first side surface (2), preferably a first projection (2) and/or a first depression (2) on said first side surface (2; the threads form projection and relief in helical fashion to engage complementary shapes on the housing to secure both elements).

With regard to claim 4 Perret discloses the watch corrector (figures 1-3) according to claim 1, wherein said at least one mobile element (figures 1-3) comprises at least one second immobilisation member (threads on either of 10, 4 or 2); said at least one second immobilisation member (figures 1-3) being configured to immobilise said at least one mobile element (figures 1-3) in at least one degree of freedom when said at least one mobile element (figures 1-3) is inserted in said at least one case (2; figures 1-3, even the threads on element 2 constrain the mobile because it is held in place by 1a inside the case 2).

With regard to claim 5 Perret discloses the watch corrector (figures 1-3) according to claim 1, wherein said at least one mobile element (figures 1-3) includes a second side surface (1, 4) and said at least one second immobilisation member (figures 1-3) forms a second relief on said second side surface (figures 1-3), preferably a second projection (figures 1-3) and/or a second depression (figures 1-3) on said second side surface (figures 1-3; threads form a projection and relief on a surface that engage a complementary shape to form a retention feature - figures 1-3).

With regard to claim 6 Perret discloses a watch middle (figures 1-3) comprising an opening (3 figures 1-3) and said watch corrector (1-2, 4-15 figures 1-3) according to claim 1, said opening being configured to enable the insertion of said watch corrector (figures 1-3) such that said at least one second surface (2) is combined with said primary contour (figures 1-3), in particular of a left-hand shape, preferably of a left-hand curve of said watch middle (3 figures 1-3) and/or of said at least one first surface (figures 1-3) of said at least one case (2) when said at least one case (2) is inserted in said middle of said watch (3 figures 1-3).

With regard to claim 7 Perret discloses a watch middle (3 figures 1-3) comprising an opening and said watch corrector (1-2, 4-15) according to claim 1, said opening being configured to enable the insertion of said watch corrector (figures 1-3) such that said at least one second surface (figures 1-3) is combined with said primary contour (figures 1-3), in particular of a left-hand shape, preferably of a left-hand curve of said watch middle (3) and/or of said at least one first surface (figures 1-3) of said at least one case (2) when said at least one case (2) is inserted in said middle of said watch (title, figures 1-3) watch middle (3), wherein said opening comprises a shape of a main relief (figures 1-3), preferably a main projection and/or a main depression so as to receive said watch corrector (figures 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-25-22
/SEAN KAYES/Primary Examiner, Art Unit 2844